DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 9, 11, 13, 15, 20-21, 23, 25-27, 29 & 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 11-13, 16-17, & 19-20 of U.S. Patent No. 11081316. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent no. 11081316 cover all of the limitations of the claims of the present application using substantially similar language, such that the claims of patent no. 11081316 feature a scope that is narrower than but included in the claims of the current application.

Allowable Subject Matter
Claims 4-5 & 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the closest prior art embodies similar structural features to the independent claims, such as Matoba et al. (US PGPub 20070152678), Kawasaki et al. (US PGPub 20120000888), Bishara et al. (US PGPub 20140367043), the process limitations are not fully disclosed or made obvious by the prior art. Specifically, the independent claims require the second process to compare the RF source frequency to a predetermined frequency range, and then determine a new MVC configuration to alter the RF source frequency to be within or closer to the predetermined frequency range, with the MVC configuration being based on both the RF source frequency and the predetermined frequency range. This is distinct from Bishara, where matching may be achieved by the impedance matching circuit while an RF source either tunes a source frequency or provides a frequency sweep function, as the variable capacitors C1 and C2 are not altering the frequency, but are providing matching as the frequency is changed by the RF source (see Figs. 1-4). This is further distinct from Kawasaki et al., where the frequency of the RF source is tuned by control of the RF source directly (para [0055]), not by a capacitor in the matching circuit, and in response to comparison to a desired tolerance, not the difference between a set RF frequency value and a predetermined frequency range. Matoba does disclose the possibility of matching using a high-frequency power unit where the frequency is not varied (para [0176]) in addition to cases where output frequency is controlled by the source directly (Fig. 3), however the further steps required in the independent claims are not provided. As such, the prior art does not disclose the combination of limitations of each of the independent claims. A double patenting rejection is applied over US Patent 11081316, which does not feature .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Samuel S Outten/Examiner, Art Unit 2843